            Case 2:18-cv-01290-WSS Document 89 Filed 10/22/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


KYKO GLOBAL, INC., et al,

                      Plaintiffs,                       Civil Action No. 2:18-cv-1290

       v.                                               Hon. William S. Stickman, IV

PRITHVI INFORMATION SOLUTIONS,
LTD., et al,

                      Defendants.



                        ORDER SETTING BRIEFING SCHEDULE

       AND NOW, this 22nd day of October, 2019, Plaintiffs having filed a Motion for

Sanctions Pursuant to Fed. R. Civ. P. 37(b)(2)(A)(i) with Brief in Support thereof, ECF Nos. 83

and 84, IT IS HEREBY ORDERED that Defendants’ response and brief in opposition thereto,

not to exceed ten pages, shall be filed by October 25, 2019 at 12:00 p.m.


                                                    BY THE COURT:


                                                    /s/ William S. Stickman, IV
                                                    WILLIAM S. STICKMAN
                                                    UNITED STATES DISTRICT JUDGE
